JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00227-CV

                              KEYNOA EVANS, Appellant

                                             V.

                    PINES OF NORTHWEST CROSSING, Appellee

           Appeal from the County Civil Court at Law No. 4 of Harris County.
                                (Tr. Ct. No. 1058198).

       Appellant, Keynoa Evans, has not paid or made arrangements to pay the fee for
preparing the clerk’s record. After being notified that this appeal was subject to dismissal,
appellant did not adequately respond. It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.
       It is further ORDERED that appellant pay all costs incurred by reason of this
appeal.
       It is further ORDERED that this decision be certified below for observance.


Judgment rendered June 23, 2015.
Judgment rendered by panel consisting of Chief Justice Radack and Justices Higley and
Massengale.y